Exhibit 10.4
ROCKVILLE BANK
Employment Agreement for Christopher Buchholz
As Amended and Restated as of January 1, 2009

 



--------------------------------------------------------------------------------



 



ROCKVILLE BANK
Employment Agreement for Christopher Buchholz
As Amended and Restated as of January 1, 2009

         
1. Employment
    1    
2. Term
    2    
3. Offices and Duties
    2    
(a) Generally
    2    
(b) Place of Employment
    3    
4. Salary and Annual Incentive Compensation
    3    
(a) Base Salary
    3    
(b) Annual Incentive Compensation
    3    
5. Long-Term Compensation, Including Stock Options, Benefits, Deferred
Compensation, and Expense Reimbursement
    3    
(a) Executive Compensation Plans
    3    
(b) Employee and Executive Benefit Plans
    4    
(c) Acceleration of Awards Upon a Change in Control
    5    
(d) Deferral of Compensation
    5    
(e) Company Registration Obligations
    6    
(f) Reimbursement of Expenses
    6    
(g) Limitations Under Code Section 409A
    6    
6. Termination Due to Retirement, Death, or Disability
    6    
(a) Retirement
    6    
(b) Death
    7    
(c) Disability
    8    
(d) Other Terms of Payment Following Retirement, Death, or Disability
    10    
7. Termination of Employment For Reasons Other Than Retirement, Death or
Disability
    11    
(a) Termination by the Bank for Cause
    11    
(b) Termination by Executive Other Than For Good Reason
    11    
 
        i


 



--------------------------------------------------------------------------------



 



         
(c) Termination by the Bank Without Cause Prior to or More than Two Years After
a Change in Control
    12    
(d) Termination by Executive for Good Reason Prior to or More than Two Years
After a Change in Control
    14    
(e) Termination by the Bank Without Cause Within Two Years After a Change in
Control
    16    
(f) Termination by Executive for Good Reason Within Two Years After a Change in
Control
    18    
(g) Other Terms Relating to Certain Terminations of Employment; Reimbursements;
Section 409A Exemptions; Delayed
      Payments Under Section 409A
    20    
8. Definitions Relating to Termination Events
    23    
(a) “Cause
    23    
(b) “Change in Control
    23    
(c) “Compensation Accrued at Termination
    25    
(d) “Disability
    25    
(e) “Good Reason
    25    
(f) “Potential Change in Control
    27    
(g) “Specified Employee
    27    
9. Rabbi Trust Obligation Upon Potential Change in Control; Excise Tax-Related
Provisions
    27    
(a) Rabbi Trust Funded Upon Potential Change in Control
    27    
(b) Gross-up If Excise Tax Would Apply
    27    
10. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement; Certain Forfeitures
    29    
(a) Non-Competition
    30    
(b) Non-Disclosure; Ownership of Work
    30    
(c) Cooperation With Regard to Litigation
    30    
(d) Non-Disparagement
    31    
(e) Release of Employment Claims
    31    
(f) Forfeiture of Outstanding Options
    31    
(g) Forfeiture of Certain Bonuses and Profits
    32    
(h) Forfeiture Due to Regulatory Restrictions
    32    
(i) Survival
    32    
11. Governing Law; Disputes
    32    
(a) Governing Law
    32  
 
        ii


 



--------------------------------------------------------------------------------



 



         
(b) Reimbursement of Expenses in Enforcing Rights
    33    
(c) Dispute Resolution
    33    
(d) Interest on Unpaid Amounts
    34    
12. Miscellaneous
    35    
(a) Integration
    35    
(b) Successors; Transferability
    35    
(c) Beneficiaries
    35    
(d) Notices
    35    
(e) Reformation
    36    
(f) Headings
    36    
(g) No General Waivers
    36    
(h) No Obligation To Mitigate
    36    
(i) Offsets; Withholding
    36    
(j) Successors and Assigns
    36    
(k) Counterparts
    36    
13. Indemnification
    37  
 
        Attachment A
 
        iii


 



--------------------------------------------------------------------------------



 



ROCKVILLE BANK
Employment Agreement for Christopher Buchholz
As Amended and Restated as of January 1, 2009
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and among ROCKVILLE
FINANCIAL, INC., a Connecticut corporation (the “Company”), ROCKVILLE BANK, a
Connecticut savings bank and a wholly-owned subsidiary of the Company (the
“Bank”), and Christopher Buchholz (“Executive”) which was first effective as of
June 5, 2006 (the “Effective Date”) is hereby amended and restated in its
entirety as of January 1, 2009.
W I T N E S S E T H
     WHEREAS, Executive is currently employed as Senior Vice President of the
Bank; and
     WHEREAS, the Company and the Bank desire to ensure that the Company and the
Bank are assured of the continued availability of Executive’s services as
provided in this Agreement; and
     WHEREAS, Executive is willing to continue to serve the Company and the Bank
on the terms and conditions hereinafter set forth; and
     WHEREAS, the Company, the Bank and Executive desire to amend and restate
the Agreement in its entirety to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
Regulations thereunder (the “Regulations”) and in certain other respects
effective as of January 1, 2009.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company, the Bank and Executive each hereby acknowledge,
the Company, the Bank and Executive hereby agree as follows:
1. Employment.
     The Bank hereby agrees to employ Executive as its Senior Vice President
(with the principal executive duties set forth below in Section 3), and
Executive hereby agrees to accept such employment and serve in such capacities,
during the Term as defined in Section 2 (subject to Section 7(c) and 7(e)) and
upon the terms and conditions set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



2. Term.
     The term of employment of Executive under this Agreement (the “Term”) shall
be the period commencing on the Effective Date and ending on December 31, 2008
and any period of extension thereof in accordance with this Section 2, except
that the Term will end at a date, prior to the end of such period or extension
thereof, specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended automatically
without further action by either party by one additional year (added to the end
of the Term) first on December 31, 2006 (extending the Term to December 31,
2009) and on each succeeding December 31 thereafter (a “December 31 extension
date”), unless either party shall have served written notice in accordance with
Section 12(d) upon the other party on or before the June 30 preceding a December
31 extension date electing not to extend the Term further as of that December 31
extension date, in which case employment shall terminate on the third
anniversary of that December 31 extension date and the Term shall end at that
date, subject to earlier termination of employment and earlier termination of
the Term in accordance with Section 6 or 7. The foregoing notwithstanding, in
the event there occurs a Potential Change in Control during the period of
180 days prior to the December 31 on which the Term will terminate as a result
of notice given by the Executive or the Company hereunder, the Term shall be
extended automatically at that December 31 by an additional period such that the
Term will extend until the 180th day following such Potential Change in Control.
3. Offices and Duties.
     The provisions of this Section 3 will apply during the Term, except as
otherwise provided in Section 7(c) or 7(e):
     (a) Generally. Executive shall serve as the Senior Vice President of the
Bank. Executive shall have and perform such duties, responsibilities, and
authorities as are prescribed by or under the Bylaws of the Bank and as are
customarily associated with such position or, irrespective of the office, title
or other designation, if any, a position with responsibilities and powers
substantially identical to such position with the Bank. In addition, Executive
shall have and perform such additional duties, responsibilities, and authorities
as may be from time to time assigned by the President and Chief Executive
Officer based on his assessment of the business needs of the Bank, and the Bank
reserves the right to change or modify these assignments and any positions and
titles associated therewith. Executive shall devote his full business time and
attention, and his best efforts, abilities, experience, and talent, to the
position of Senior Vice President and other assignments hereunder, and for the
business of the Bank, without commitment to other business endeavors, except
that Executive (i) may make personal investments which are not in conflict with
his duties to the Bank and manage personal and family financial and legal
affairs, (ii) may undertake public speaking engagements, and (iii) may serve as
a director of (or similar position with) any other business or an educational,
charitable, community, civic, religious, or similar type of organization with
the approval of the President and Chief Executive Officer, so long as such
activities (i.e., those listed in clauses (i) through (iii)) do not preclude or
render unlawful Executive’s employment or service to the Bank or otherwise
materially inhibit the performance of Executive’s duties under this Agreement or
materially impair the business of the Bank or its affiliates.

2



--------------------------------------------------------------------------------



 



     (b) Place of Employment. Executive’s principal place of employment shall be
at the administrative offices of the Bank.
4. Salary and Annual Incentive Compensation.
     As partial compensation for the services to be rendered hereunder by
Executive, the Bank agrees to pay to Executive during the Term the compensation
set forth in this Section 4.
     (a) Base Salary. The Bank will pay to Executive during the Term a base
salary, the annual rate of which shall be $148,000, payable in cash in
substantially equal semi-monthly installments commencing at the beginning of the
Term, and otherwise in accordance with the Bank’s usual payroll practices with
respect to senior executives (except to the extent deferred under Section 5(d)).
Executive’s annual base salary shall be reviewed by the Human Resources
Committee (the “Committee”) of the Board of Directors of the Bank (the “Board”)
at least once in each calendar year, and may be increased above, but may not be
reduced below, the then-current rate of such base salary. For purposes of this
Agreement, “Base Salary” means Executive’s then-current base salary.
     (b) Annual Incentive Compensation. The Bank will pay to Executive during
the Term annual incentive compensation which shall offer to Executive an
opportunity to earn additional compensation based upon performance in amounts
determined by the Committee in accordance with the applicable plan and
consistent with past practices of the Bank, with the nature of the performance
and the levels of performance triggering payments of such annual target
incentive compensation for each year to be established and communicated to
Executive during the first quarter of such year by the Committee. In addition,
the Committee (or the Board) may determine, in its discretion, to increase
Executive’s annual target incentive opportunity or provide an additional annual
incentive opportunity, in excess of the annual target incentive opportunity,
payable for performance in excess of or in addition to the performance required
for payment of the annual target incentive amount. Any annual incentive
compensation payable to Executive shall be paid in accordance with the
applicable plan (except to the extent deferred under Section 5(d)).
5. Long-Term Compensation, Including Stock Options, Benefits, Deferred
Compensation, and Expense Reimbursement.
     (a) Executive Compensation Plans. Executive shall be entitled during the
Term to participate, without discrimination or duplication, in executive
compensation plans and programs intended for general participation by senior
executives of the Bank, as presently in effect or as they may be modified or
added to by the Bank from time to time, subject to the eligibility and other
requirements of such plans and programs, including without limitation any stock
option plans, plans under which restricted stock/restricted stock units,
performance-based restricted stock/restricted stock units or
performance-accelerated restricted stock/restricted stock units (collectively,
“stock plans”) may be awarded, other annual and long-term cash and/or equity
incentive plans, and deferred compensation plans. The Bank makes no commitment
under this Section 5(a) to provide participation opportunities to Executive in
all plans and programs or at levels equal to (or otherwise comparable to) the
participation opportunity of any other executive.

3



--------------------------------------------------------------------------------



 



     (b) Employee and Executive Benefit Plans. Executive shall be entitled
during the Term to participate, without discrimination or duplication, in
employee and executive benefit plans and programs of the Bank, as presently in
effect or as they may be modified or added to by the Bank from time to time,
subject to the eligibility and other requirements of such plans and programs,
including without limitation plans providing pensions, supplemental pensions,
supplemental and other retirement benefits, medical insurance, life insurance,
disability insurance, and accidental death or dismemberment insurance, as well
as savings, profit-sharing, and stock ownership plans. The Bank makes no
commitment under this Section 5(b) to provide participation opportunities to
Executive in all benefit plans and programs or at levels equal to (or otherwise
comparable to) the participation opportunity of any other executive.
     In furtherance of and not in limitation of the foregoing, during the Term:

  (i)   Executive will participate as Senior Vice President in all executive and
employee vacation and time-off programs;     (ii)   The Bank will provide
Executive with coverage as Senior Vice President with respect to long-term
disability insurance;     (iii)   Executive will be covered by Bank-paid group
term life insurance;     (iv)   Executive will be entitled to benefits under the
Supplemental Savings and Retirement Plan (the “SERP”) in accordance with the
terms thereof, with the effective date of Executive’s participation therein to
be the Effective Date; and     (v)   Following Executive’s completion of five
years of “Credited Service” with the Bank (within the meaning provided in the
SERP) or earlier termination of employment in accordance with Section 6(c) of
this Agreement by reason of Executive’s Disability (as defined in Section 8(d)),
Executive will be entitled to payment of a retirement benefit (the “Retirement
Benefit”) equal to $40,000 per year (subject to reduction as provided
hereinbelow) for a period of 20 years, commencing on the first day of the month
coinciding with or immediately following the later of his attainment of age 60
or termination of service with the Bank, subject to the provisions of Section
7(g) (relating to the six-month delay in payment of certain benefits to
Specified Employees as required by Section 409A of the Code). In the event that
Executive’s service with the Bank shall be terminated prior to his attainment of
age 60 for any reason other than death as provided in Section 6(b), Disability
as provided in Section 6(c), termination by the Bank without Cause as provided
in Sections 7(c) and (e), or termination by Executive for Good Reason as
provided in Sections 7(d) and (f), such $40,000 annual Retirement Benefit shall
be reduced at a rate of five percent per year for each 12-month period or
portion thereof that Executive’s termination of service with the Bank precedes
his attainment of age 65, with any pro rata reduction for periods of fewer than
12 months to be determined by disregarding any partial months. Such Retirement
Benefit shall be payable to Executive in equal monthly installments on the first
day of each month following the later of his attainment of age 60 or termination
of service with the Bank, subject to the provisions of Section 7(g), for a total
of 240 monthly payments. In the event of Executive’s

4



--------------------------------------------------------------------------------



 



      death prior to the commencement of payment of such Retirement Benefit,
Executive’s beneficiary (the “Beneficiary”), designated on such form as the Bank
may provide, shall be entitled to receive the Retirement Benefit that would
otherwise have been provided to Executive pursuant to this Section 5(b)(v). In
the event of the death of Executive after the commencement of payment of the
Retirement Benefit, payment shall continue to be made to Executive’s Beneficiary
in an amount equal to the annual benefit that Executive was receiving at the
time of death until such annual Retirement Benefit shall have been paid to
Executive and his Beneficiary for a total period of 20 years. Monthly
installments shall cease to be paid after 240 months of installments have been
paid to Executive, his Beneficiary or both. Anything in this Agreement to the
contrary notwithstanding, if Executive’s employment is terminated for Cause as
provided in Section 7(a) of this Agreement, the Retirement Benefit otherwise
payable in accordance with this Section 5(b)(v) shall be forfeited. If Executive
or his Beneficiary has received any monthly installments of the Retirement
Benefit and it is subsequently determined that Executive was terminated for
Cause as provided in Section 7(a), then the monthly installments previously paid
shall be returned by Executive or his Beneficiary, as the case may be, to the
Bank, and no further monthly installments shall be payable under this Agreement.
In the event that Executive’s employment is terminated by the Bank without Cause
within two years after a Change in Control as provided in Section 7(e) of this
Agreement or is terminated by Executive for Good Reason within two years after a
Change in Control as provided in Section 7(f) of this Agreement, payment of the
Retirement Benefit provided under this Section 5(b)(v) shall begin on the first
day of the month coinciding with or immediately following Executive’s
termination, subject to Section 7(g), regardless of the number of years of
Credited Service completed by Executive and regardless of whether Executive
shall have attained age 60 and such Retirement Benefit shall not be reduced as
otherwise provided hereinabove on account of payment prior to Executive’s
attainment of age 60. The Retirement Benefit payable pursuant to this
Section 5(b)(v) shall not be funded and shall not be subject in any manner to
alienation, transfer or assignment by Executive. Executive shall have only the
right of an unsecured general creditor of the Bank and the Company for the
Retirement Benefit provided pursuant to this Section 5(b)(v).

     (c) Acceleration of Awards Upon a Change in Control. In the event of a
Change in Control (as defined in Section 8(b)), all outstanding stock options,
restricted stock, and other equity-based awards then held by Executive shall
become vested and exercisable. The time and form of payment of such equity-based
awards shall be governed by the plans and programs and the agreements and other
documents pursuant to which such equity-based awards were granted.
     (d) Deferral of Compensation. If the Bank has in effect or adopts any
deferral program or arrangement permitting executives to elect to defer any
compensation, Executive will be eligible to participate in such program. Any
plan or program of the Bank which provides benefits based on the level of
salary, annual incentive, or other compensation of Executive shall, in
determining Executive’s benefits, take into account the amount of salary, annual
incentive, or other compensation prior to any reduction for voluntary
contributions made by Executive under

5



--------------------------------------------------------------------------------



 



any deferral or similar contributory plan or program of the Bank (excluding
compensation that would not be taken into account even if not deferred), but
shall not treat any payout or settlement under such a deferral or similar
contributory plan or program to be additional salary, annual incentive, or other
compensation for purposes of determining such benefits, unless otherwise
expressly provided under such plan or program.
     (e) Company Registration Obligations. The Company will use its best efforts
to file with the Securities and Exchange Commission and thereafter maintain the
effectiveness of one or more registration statements registering under the
Securities Act of 1933, as amended (the “1933 Act”), the offer and sale of
shares by the Company to Executive pursuant to stock options or other
equity-based awards granted to Executive under Company plans or otherwise or, if
shares are acquired by Executive in a transaction not involving an offer or sale
to Executive but resulting in the acquired shares being “restricted securities”
for purposes of the 1933 Act, registering the reoffer and resale of such shares
by Executive.
     (f) Reimbursement of Expenses. The Bank will promptly reimburse Executive
for all reasonable business expenses and disbursements incurred by Executive in
the performance of Executive’s duties during the Term in accordance with the
Bank’s reimbursement policies as in effect from time to time and the provisions
of Section 7(g) of this Agreement.
     (g) Limitations Under Code Section 409A. Anything in this Section 5 to the
contrary notwithstanding, with respect to any payment otherwise required
hereunder, in the event of any delay in the payment date as a result of Section
7(g) of this Agreement (relating to the six-month delay in payment of certain
benefits to Specified Employees as required by Section 409A of the Code), the
Bank will adjust the payment to reflect the deferred payment date by multiplying
the payment by the product of the six-month CMT Treasury Bill annualized yield
rate as published by the U.S. Treasury for the date on which such payment would
have been made but for the delay multiplied by a fraction, the numerator of
which is the number of days by which such payment was delayed and the
denominator of which is 365. The Bank will pay the adjusted payment at the
beginning of the seventh month following Executive’s termination of employment.
Notwithstanding the foregoing, if calculation of the amounts payable by such
payment date is not administratively practicable due to events beyond the
control of Executive (or Executive’s beneficiary or estate) and for reasons that
are commercially reasonable, payment will be made as soon as administratively
practicable in compliance with Section 409A of the Code and the Regulations. In
the event of Executive’s death during such six-month period, payment will be
made in the payroll period next following the payroll period in which
Executive’s death occurs.
6. Termination Due to Retirement, Death, or Disability.
     (a) Retirement. Executive may elect to terminate employment hereunder by
retirement at or after age 60 (“Retirement”). At the time Executive’s employment
terminates due to Retirement, the Term will terminate, all obligations of the
Bank and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after termination of
employment due to Retirement, and the Bank will pay Executive at the time
specified in Section 6(d), and Executive will be entitled to receive, the
following:

  (i)   Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));

6



--------------------------------------------------------------------------------



 



  (ii)   In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of annual incentive compensation that would have become payable in cash
to Executive (i.e., excluding the portion payable in stock or in other non-cash
awards) for that year if his employment had not terminated, based on performance
actually achieved in that year (determined by the Committee following completion
of the performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of termination and the denominator of which is the
total number of days in the year of termination;     (iii)   The vesting and
exercisability of stock options held by Executive at termination and all other
terms of such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted
(subject to Section 10(f) hereof);     (iv)   All restricted stock and deferred
stock awards, including outstanding stock plan awards, all other long-term
incentive awards, and all deferral arrangements under Section 5(d), shall be
governed by the plans and programs under which the awards were granted or
governing the deferral, all rights under the SERP and any other benefit plan
shall be governed by such plans and all rights to the Retirement Benefit
provided under Section 5(b)(v) of this Agreement shall be governed by
Section 5(b)(v); and     (v)   Upon Retirement, if Executive is not eligible for
retiree coverage under the Bank’s health plan (the “Health Plan”) or Medicare
and provided that Executive shall be in compliance with the conditions set forth
in Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s Retirement) from the date of Executive’s Retirement until
Executive’s attainment of Social Security retirement age had Executive remained
employed by the Bank during such period, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year of
Executive’s Retirement. Such lump sum amount shall be calculated by an actuary
selected by the Bank and paid in cash at the time specified in Section 6(d).
Such amount shall not be subject to reduction or forfeiture by reason of any
coverage for which Executive may thereafter become eligible by reason of
subsequent employment or otherwise. For purposes of this Section, present value
shall be calculated on the basis of the discount rate set forth in the Bank’s
qualified retirement plan for the determination of lump sum payments.

     (b) Death. In the event of Executive’s death which results in the
termination of Executive’s employment, the Term will terminate, all obligations
of the Bank and Executive under Sections 1 through 5 of this Agreement will
immediately cease except for obligations

7



--------------------------------------------------------------------------------



 



which expressly continue after death, and the Bank will pay Executive’s
beneficiary or estate at the time specified in Section 6(d), and Executive’s
beneficiary or estate will be entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   In lieu of
any annual incentive compensation under Section 4(b) for the year in which
Executive’s death occurred, a lump sum amount equal to the portion of annual
incentive compensation that would have become payable in cash to Executive
(i.e., excluding the portion payable in stock or in other non-cash awards) for
that year if his employment had not terminated, based on performance actually
achieved in that year (determined by the Committee following completion of the
performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of his death and the denominator of which is the total
number of days in the year of death;     (iii)   The vesting and exercisability
of stock options held by Executive at death and all other terms of such options
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options were granted;     (iv)   All restricted
stock and deferred stock awards, including outstanding stock plan awards, all
other long-term incentive awards, and all deferral arrangements under
Section 5(d), shall be governed by the plans and programs under which the awards
were granted or governing the deferral, and all rights under the SERP and any
other benefit plan shall be governed by such plans and all rights to the
Retirement Benefit provided under Section 5(b)(v) of this Agreement shall be
governed by Section 5(b)(v);     (v)   If Executive’s surviving spouse (and
eligible dependents, if any) elects continued coverage under the Bank’s Health
Plan in accordance with the applicable provisions of COBRA, the Bank shall pay
to Executive’s surviving spouse on a monthly basis during such COBRA
continuation period and in accordance with Section 7(g) of this Agreement an
amount equal on an after-tax basis to the total cost of such coverage. No
further benefits shall be paid under this Section after the expiration of the
maximum COBRA continuation period available to Executive’s surviving spouse and
eligible dependents, if any.

     (c) Disability. The Bank may terminate the employment of Executive
hereunder due to the Disability (as defined in Section 8(d)) of Executive. Upon
termination of employment, the Term will terminate, all obligations of the Bank
and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after termination of
employment due to Disability, and the Bank will pay Executive at the time
specified in Section 6(d), and Executive will be entitled to receive, the
following:

  (i)   Executive’s Compensation Accrued at Termination;

8



--------------------------------------------------------------------------------



 



  (ii)   In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of annual incentive compensation that would have become payable in cash
to Executive (i.e., excluding the portion payable in stock or in other non-cash
awards) for that year if his employment had not terminated, based on performance
actually achieved in that year (determined by the Committee following completion
of the performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of termination and the denominator of which is the
total number of days in the year of termination;     (iii)   Stock options held
by Executive at termination shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;    
(iv)   Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-based awards) shall become fully vested and non-forfeitable at
the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;     (v)   Disability benefits shall
be payable in accordance with the Bank’s plans, programs and policies, including
the SERP, all deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral and all rights to
the Retirement Benefit provided under Section 5(b)(v) of this Agreement shall be
governed by Section 5(b)(v);     (vi)   Upon termination of Executive’s
employment due to Disability, if Executive is not eligible for retiree coverage
under the Bank’s Health Plan or Medicare and provided that Executive shall be in
compliance with the conditions set forth in Section 10, the Bank shall pay to
Executive a lump sum amount equal on an after-tax basis to the present value of
the total cost of medical coverage under the Health Plan that would have been
incurred by both Executive and the Bank on behalf of Executive (and his spouse
and eligible dependents, if any, for whom coverage had been provided under the
Health Plan immediately prior to Executive’s termination of employment) from the
date of Executive’s termination of employment until Executive’s attainment of
Social Security retirement age had Executive remained employed by the Bank
during such period, calculated on the assumption that the cost of such coverage
would remain unchanged from that in effect for the year of Executive’s
termination of employment. Such lump sum amount shall be calculated by an
actuary selected by the Bank and paid in cash at the time specified in
Section 6(d). Such amount shall not be subject to reduction

9



--------------------------------------------------------------------------------



 



    or forfeiture by reason of any coverage for which Executive may thereafter
become eligible by reason of subsequent employment or otherwise. In addition,
provided that Executive shall be in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive at the time specified in Section
6(d) a lump sum amount equal on an after-tax basis to the present value of the
sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment until Executive’s
attainment of Social Security retirement age, calculated on the assumption that
the cost of such coverage would remain unchanged from that in effect for the
year in which Executive’s termination occurred; and (B) the amount that
Executive and the Bank would have paid to continue Executive’s group life
insurance coverage, had he remained employed, from the date of Executive’s
termination of employment until Executive’s attainment of Social Security
retirement age, calculated on the assumption that the cost of such coverage
would remain unchanged from that in effect for the year in which Executive’s
termination occurred. For purposes of this Section, present value shall be
calculated on the basis of the discount rate set forth in the Bank’s qualified
retirement plan for the determination of lump sum payments.

     (d) Other Terms of Payment Following Retirement, Death, or Disability.
Nothing in this Section 6 shall limit the benefits payable or provided in the
event Executive’s employment terminates due to Retirement, death, or Disability
under the terms of plans or programs of the Bank more favorable to Executive (or
his beneficiaries) than the benefits payable or provided under this Section 6
(except in the case of annual incentives in lieu of which amounts are paid
hereunder), including plans and programs adopted after the date of this
Agreement. Amounts payable under this Section 6 following Executive’s
termination of employment, other than those expressly payable following
determination of performance for the year of termination for purposes of annual
incentive compensation or otherwise expressly payable on a deferred basis, will
be paid in the payroll period next following the payroll period in which
termination of employment occurs; subject, however, to the provisions of Section
7(g) of this Agreement relating to the six-month delay in payment of certain
benefits to Specified Employees as required by Section 409A of the Code. Any
payment or reimbursement due within such six-month period shall be delayed to
the end of such six-month period as required by Section 7(g). The Bank will
adjust the payment or reimbursement to reflect the deferred payment date by
multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment or reimbursement would have been made but for the delay multiplied
by a fraction, the numerator of which is the number of days by which such
payment or reimbursement was delayed and the denominator of which is 365. In the
event of a reimbursement that is required by other terms of this Agreement to be
made on an after-tax basis which is subject to the six-month delay in payment as
described in Section 7(g) of this Agreement, the reimbursement as adjusted in
accordance with this Section 6(d) to reflect the deferred payment date shall be
paid to Executive on an after-tax and fully grossed-up basis so that Executive
is held economically harmless. The Bank will pay the adjusted payment or
reimbursement at the beginning of the seventh month following Executive’s
termination of employment. Notwithstanding the foregoing, if calculation of the
amounts payable by such payment date is not administratively practicable due to
events beyond the control of Executive

10



--------------------------------------------------------------------------------



 



(or Executive’s beneficiary or estate) and for reasons that are commercially
reasonable, payment will be made as soon as administratively practicable in
compliance with Section 409A of the Code and the Regulations. In the event of
Executive’s death during such six-month period, payment will be made in the
payroll period next following the payroll period in which Executive’s death
occurs.
7. Termination of Employment For Reasons Other Than Retirement, Death or
Disability.
     (a) Termination by the Bank for Cause. The Bank may terminate the
employment of Executive hereunder for Cause (as defined in Section 8(a)) at any
time. At the time Executive’s employment is terminated for Cause, the Term will
terminate, all obligations of the Bank and Executive under Sections 1 through 5
of this Agreement will immediately cease except for obligations which expressly
continue after termination of employment by the Bank for Cause, and the Bank
will pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));     (ii)   All stock options, restricted stock and deferred stock
awards, including outstanding stock plan awards, and all other long-term
incentive awards will be governed by the terms of the plans and programs under
which the awards were granted; and     (iii)   All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral, and all rights, if any, under the SERP and any other benefit plan
shall be governed by such plans.

     (b) Termination by Executive Other Than For Good Reason. Executive may
terminate his employment hereunder voluntarily for reasons other than Good
Reason (as defined in Section 8(e)) at any time upon 90 days’ written notice to
the Bank. An election by Executive not to extend the Term pursuant to Section 2
hereof shall be deemed to be a termination of employment by Executive for
reasons other than Good Reason at the date of expiration of the Term, unless a
Change in Control (as defined in Section 8(b)) occurs prior to, and there exists
Good Reason at, such date of expiration; provided, however, that, if Executive
has attained age 60 at such date of termination, such termination shall be
deemed a Retirement of Executive, which shall instead be governed by Section
6(a) above. At the time Executive’s employment is terminated by Executive other
than for Good Reason the Term will terminate, all obligations of the Bank and
Executive under Sections 1 through 5 of this Agreement will immediately cease,
and the Bank will pay Executive at the time specified in Section 7(g), and
Executive will be entitled to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   All stock
options, restricted stock and deferred stock awards, including outstanding stock
plan awards, and all other long-term incentive awards will be governed by the
terms of the plans and programs under which the awards were granted;

11



--------------------------------------------------------------------------------



 



  (iii)   All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, all rights under
the SERP and any other benefit plan shall be governed by such plans and all
rights to the Retirement Benefit provided under Section 5(b)(v) of this
Agreement shall be governed by Section 5(b)(v).

     (c) Termination by the Bank Without Cause Prior to or More than Two Years
After a Change in Control. The Bank may terminate the employment of Executive
hereunder without Cause, if at the date of termination no Change in Control has
occurred or such date of termination is at least two years after the most recent
Change in Control, upon at least 90 days’ written notice to Executive. The
foregoing notwithstanding, the Bank may elect, by written notice to Executive,
to terminate Executive’s positions specified in Sections 1 and 3 and all other
obligations of Executive and the Bank under Section 3 at a date earlier than the
expiration of such 90-day period, if so specified by the Bank in the written
notice, provided that Executive shall be treated as an employee of the Bank
(without any assigned duties) for all other purposes of this Agreement,
including for purposes of Sections 4 and 5, from such specified date until the
expiration of such 90-day period. An election by the Bank not to extend the Term
pursuant to Section 2 hereof shall be deemed to be a termination of Executive’s
employment by the Bank without Cause at the date of expiration of the Term and
shall be subject to this Section 7(c) if at the date of such termination no
Change in Control has occurred or such date of termination is at least two years
after the most recent Change in Control; provided, however, that, if Executive
has attained Social Security retirement age at such date of termination, such
termination shall be deemed a Retirement of Executive. At the time Executive’s
employment is terminated by the Bank (i.e., at the expiration of such notice
period), the Term will terminate, all remaining obligations of the Bank and
Executive under Sections 1 through 5 of this Agreement will immediately cease
(except for obligations which continue after termination of employment as
expressly provided herein), and the Bank will pay Executive at the time
specified in Section 7(g), and Executive will be entitled to receive, the
following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Cash in an
aggregate amount equal to three times the sum of (A) Executive’s Base Salary
under Section 4(a) immediately prior to termination plus (B) an amount equal to
the greater of (x) the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in stock or in other non-cash awards) for the year of
termination or (y) the portion of Executive’s annual incentive compensation that
became payable in cash to Executive (i.e., excluding the portion payable in
stock or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year. The
amount determined to be payable under this Section 7(c)(ii) shall be payable a
lump sum;     (iii)   In lieu of any annual incentive compensation under Section
4(b) for the year in which Executive’s employment terminated, a lump sum amount
equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
stock or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of

12



--------------------------------------------------------------------------------



 



      which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;     (iv)   Stock options held by Executive at termination, if
not then vested and exercisable, will become fully vested and exercisable at the
date of such termination, and, in other respects (including the period following
termination during which such options may be exercised), such options shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options were granted;     (v)   Any performance
objectives upon which the earning of performance-based restricted stock and
deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards is conditioned shall be deemed to have been met at
target level at the date of termination, and restricted stock and deferred stock
awards, including outstanding stock plan awards, and other long-term incentive
awards (to the extent then or previously earned, in the case of
performance-based awards) shall become fully vested and non-forfeitable at the
date of such termination, and, in other respects, such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such awards were granted;     (vi)   All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;     (vii)   All rights under the SERP shall be governed by such
plan and all rights to the Retirement Benefit provided under Section 5(b)(v) of
this Agreement shall be governed by Section 5(b)(v);     (viii)   Upon
termination of Executive’s employment hereunder, if Executive is not eligible
for retiree coverage under the Bank’s Health Plan or Medicare and provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive a lump sum amount equal on an after-tax basis to
the present value of the total cost of medical coverage under the Health Plan
that would have been incurred by both Executive and the Bank on behalf of
Executive (and his spouse and eligible dependents, if any, for whom coverage had
been provided under the Health Plan immediately prior to Executive’s termination
of employment) from the date of Executive’s termination of employment until the
third anniversary of such date, calculated on the assumption that the cost of
such coverage would remain unchanged from that in effect for the year of
Executive’s termination of employment. Such lump sum amount shall be calculated
by an actuary selected by the Bank and paid in cash at the time specified in
Section 7(g). Such amount shall not be subject to reduction or forfeiture by
reason of any coverage for which Executive may thereafter become eligible by
reason of subsequent employment or otherwise. In addition, provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive at the time specified in Section 7(g) a lump sum
amount equal on an after-tax basis to the present value of the sum of

13



--------------------------------------------------------------------------------



 



      (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment until the third
anniversary of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred; and (B) the
amount that Executive and the Bank would have paid to continue Executive’s group
life insurance coverage, had he remained employed, from the date of Executive’s
termination of employment until the third anniversary of Executive’s termination
of employment, calculated on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year in which Executive’s
termination occurred. For purposes of this Section, present value shall be
calculated on the basis of the discount rate set forth in the Bank’s qualified
retirement plan for the determination of lump sum payments.

     (d) Termination by Executive for Good Reason Prior to or More than Two
Years After a Change in Control. Executive may terminate his employment
hereunder for Good Reason, prior to a Change in Control or after the second
anniversary of the most recent Change in Control, upon 90 days’ written notice
to the Bank; provided, however, that, if the Bank has corrected the basis for
such Good Reason within 30 days after receipt of such notice, Executive may not
terminate his employment for Good Reason, and therefore Executive’s notice of
termination will automatically become null and void. At the time Executive’s
employment is terminated by Executive for Good Reason (i.e., at the expiration
of such notice period), the Term will terminate, all obligations of the Bank and
Executive under Sections 1 through 5 of this Agreement will immediately cease
(except for obligations which continue after termination of employment as
expressly provided herein), and the Bank will pay Executive at the time
specified in Section 7(g), and Executive will be entitled to receive, the
following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Cash in an
aggregate amount equal to three times the sum of (A) Executive’s Base Salary
under Section 4(a) immediately prior to termination plus (B) an amount equal to
the greater of (x) the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in stock or in other non-cash awards) for the year of
termination or (y) the portion of Executive’s annual incentive compensation that
became payable in cash to Executive (i.e., excluding the portion payable in
stock or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year. The
amount determined to be payable under this Section 7(d)(ii) shall be payable in
a lump sum;     (iii)   In lieu of any annual incentive compensation under
Section 4(b) for the year in which Executive’s employment terminated, a lump sum
amount equal to the portion of Executive’s annual target incentive compensation
potentially payable in cash to Executive (i.e., excluding the portion payable in
stock or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of

14



--------------------------------------------------------------------------------



 



      which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;     (iv)   Stock options held by Executive at termination, if
not then vested and exercisable, will become fully vested and exercisable at the
date of such termination, and, in other respects (including the period following
termination during which such options may be exercised), such options shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options were granted;     (v)   Any performance
objectives upon which the earning of performance-based restricted stock and
deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards is conditioned shall be deemed to have been met at
target level at the date of termination, and restricted stock and deferred stock
awards, including outstanding stock plan awards, and other long-term incentive
awards (to the extent then or previously earned, in the case of
performance-based awards) shall become fully vested and non-forfeitable at the
date of such termination, and, in other respects, such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such awards were granted;     (vi)   All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;     (vii)   All rights under the SERP shall be governed by such
plan and all rights to the Retirement Benefit provided under Section 5(b)(v) of
this Agreement shall be governed by Section 5(b)(v); and     (viii)   Upon
termination of Executive’s employment hereunder, if Executive is not eligible
for retiree coverage under the Bank’s Health Plan or Medicare and provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive a lump sum amount equal on an after-tax basis to
the present value of the total cost of medical coverage under the Health Plan
that would have been incurred by both Executive and the Bank on behalf of
Executive (and his spouse and eligible dependents, if any, for whom coverage had
been provided under the Health Plan immediately prior to Executive’s termination
of employment) from the date of Executive’s termination of employment until the
third anniversary of such date, calculated on the assumption that the cost of
such coverage would remain unchanged from that in effect for the year of
Executive’s termination of employment. Such lump sum amount shall be calculated
by an actuary selected by the Bank and paid in cash at the time specified in
Section 7(g). Such amount shall not be subject to reduction or forfeiture by
reason of any coverage for which Executive may thereafter become eligible by
reason of subsequent employment or otherwise. In addition, provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive at the time specified in Section 7(g) a lump sum
amount equal on an after-tax basis to the present value of the sum of

15



--------------------------------------------------------------------------------



 



    (A) the amount that Executive and the Bank would have paid, had he remained
employed, for coverage under the Bank’s group long-term disability policy from
the date of Executive’s termination of employment until the third anniversary of
Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year in
which Executive’s termination occurred; and (B) the amount that Executive and
the Bank would have paid to continue Executive’s group life insurance coverage,
had he remained employed, from the date of Executive’s termination of employment
until the third anniversary of Executive’s termination of employment, calculated
on the assumption that the cost of such coverage would remain unchanged from
that in effect for the year in which Executive’s termination occurred. For
purposes of this Section, present value shall be calculated on the basis of the
discount rate set forth in the Bank’s qualified retirement plan for the
determination of lump sum payments.

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).
     (e) Termination by the Bank Without Cause Within Two Years After a Change
in Control. The Bank may terminate the employment of Executive hereunder without
Cause, simultaneously with or within two years after a Change in Control, upon
at least 90 days’ written notice to Executive. The foregoing notwithstanding,
the Bank may elect, by written notice to Executive, to terminate Executive’s
positions specified in Sections 1 and 3 and all other obligations of Executive
and the Bank under Section 3 at a date earlier than the expiration of such
90-day notice period, if so specified by the Bank in the written notice,
provided that Executive shall be treated as an employee of the Bank (without any
assigned duties) for all other purposes of this Agreement, including for
purposes of Sections 4 and 5, from such specified date until the expiration of
such 90-day period. An election by the Bank not to extend the Term pursuant to
Section 2 hereof shall be deemed to be a termination of Executive’s employment
by the Bank without Cause at the date of expiration of the Term and shall be
subject to this Section 7(e) if the date of such termination coincides with or
is within two years after a Change in Control; provided, however, that, if
Executive has attained Social Security retirement age at such date of
termination, such termination shall be deemed a Retirement of Executive. At the
time Executive’s employment is terminated by the Bank (i.e., at the expiration
of such notice period), the Term will terminate, all remaining obligations of
the Bank and Executive under Sections 1 through 5 of this Agreement will
immediately cease (except for obligations which continue after termination of
employment as expressly provided herein), and the Bank will pay Executive at the
time specified in Section 7(g), and Executive will be entitled to receive, the
following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Cash in an
aggregate amount equal to three times the sum of (A) Executive’s Base Salary
under Section 4(a) immediately prior to termination plus (B) an amount equal to
the greater of (x) the portion of Executive’s annual target

16



--------------------------------------------------------------------------------



 



      incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in stock or in other non-cash awards) for the year
of termination or (y) the portion of Executive’s annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in
stock or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year. The
amount determined to be payable under this Section 7(e)(ii) shall be paid by the
Bank in a lump sum;     (iii)   In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, a
lump sum amount equal to the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in stock or in other non-cash awards) for the year of
termination, multiplied by a fraction the numerator of which is the number of
days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;     (iv)   Stock
options held by Executive at termination, if not then vested and exercisable,
will become fully vested and exercisable at the date of such termination, and
any such options granted on or after the Effective Date shall remain outstanding
and exercisable until the stated expiration date of the Option as though
Executive’s employment did not terminate, and, in other respects, such options
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options were granted;     (v)   Any performance
objectives upon which the earning of performance-based restricted stock and
deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards is conditioned shall be deemed to have been met at
target level at the date of termination, and restricted stock and deferred stock
awards, including outstanding stock plan awards, and other long-term incentive
awards (to the extent then or previously earned, in the case of
performance-based awards) shall become fully vested and non-forfeitable at the
date of such termination, and, in other respects, such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such awards were granted;     (vi)   All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;     (vii)   All rights under the SERP shall be governed by such
plan and all rights to the Retirement Benefit provided under Section 5(b)(v) of
this Agreement shall be governed by Section 5(b)(v); and     (viii)   Upon
termination of Executive’s employment hereunder, if Executive is not eligible
for retiree coverage under the Bank’s Health Plan or Medicare and provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive a lump sum amount equal on an after-

17



--------------------------------------------------------------------------------



 



      tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment until the third anniversary of such date, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 7(g). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, provided that Executive shall be in compliance with the conditions set
forth in Section 10, the Bank shall pay to Executive at the time specified in
Section 7(g) a lump sum amount equal on an after-tax basis to the present value
of the sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment until the third
anniversary of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred; and (B) the
amount that Executive and the Bank would have paid to continue Executive’s group
life insurance coverage, had he remained employed, from the date of Executive’s
termination of employment until the third anniversary of Executive’s termination
of employment, calculated on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year in which Executive’s
termination occurred. For purposes of this Section, present value shall be
calculated on the basis of the discount rate set forth in the Bank’s qualified
retirement plan for the determination of lump sum payments.

     (f) Termination by Executive for Good Reason Within Two Years After a
Change in Control. Executive may terminate his employment hereunder for Good
Reason, simultaneously with or within two years after a Change in Control, upon
90 days’ written notice to the Bank; provided, however, that, if the Bank has
corrected the basis for such Good Reason within 30 days after receipt of such
notice, Executive may not terminate his employment for Good Reason, and
therefore Executive’s notice of termination will automatically become null and
void. At the time Executive’s employment is terminated by Executive for Good
Reason (i.e., at the expiration of such notice period), the Term will terminate,
all obligations of the Bank and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Bank will pay
Executive at the time specified in Section 7(g), and Executive will be entitled
to receive, the following:

  (i)   Executive’s Compensation Accrued at Termination;     (ii)   Cash in an
aggregate amount equal to three times the sum of (A) Executive’s Base Salary
under Section 4(a) immediately prior to termination plus (B) an

18



--------------------------------------------------------------------------------



 



      amount equal to the greater of (x) the portion of Executive’s annual
target incentive compensation potentially payable in cash to Executive (i.e.,
excluding the portion payable in stock or in other non-cash awards) for the year
of termination or (y) the portion of Executive’s annual incentive compensation
that became payable in cash to Executive (i.e., excluding the portion payable in
stock or in other non-cash awards) for the latest year preceding the year of
termination based on performance actually achieved in that latest year. The
amount determined to be payable under this Section 7(f)(ii) shall be paid by the
Bank in a lump sum;     (iii)   In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, a
lump sum amount equal to the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in stock or in other non-cash awards) for the year of
termination, multiplied by a fraction the numerator of which is the number of
days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;     (iv)   Stock
options held by Executive at termination, if not then vested and exercisable,
will become fully vested and exercisable at the date of such termination, and
any such options granted on or after the Effective Date shall remain outstanding
and exercisable until the stated expiration date of the Option as though
Executive’s employment did not terminate, and, in other respects, such options
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options were granted;     (v)   Any performance
objectives upon which the earning of performance-based restricted stock and
deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards is conditioned shall be deemed to have been met at
target level at the date of termination, and restricted stock and deferred stock
awards, including outstanding stock plan awards, and other long-term incentive
awards (to the extent then or previously earned, in the case of
performance-based awards) shall become fully vested and non-forfeitable at the
date of such termination, and, in other respects, such awards shall be governed
by the plans and programs and the agreements and other documents pursuant to
which such awards were granted;     (vi)   All deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;     (vii)   All rights under the SERP shall be governed by such
plan and all rights to the Retirement Benefit provided under Section 5(b)(v) of
this Agreement shall be governed by Section 5(b)(v); and     (viii)   Upon
termination of Executive’s employment hereunder, if Executive is not eligible
for retiree coverage under the Bank’s Health Plan or Medicare and provided that
Executive shall be in compliance with the conditions set forth in

19



--------------------------------------------------------------------------------



 



      Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment until the third anniversary of such date, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 7(g). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, provided that Executive shall be in compliance with the conditions set
forth in Section 10, the Bank shall pay to Executive at the time specified in
Section 7(g) a lump sum amount equal on an after-tax basis to the present value
of the sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment until the third
anniversary of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred; and (B) the
amount that Executive and the Bank would have paid to continue Executive’s group
life insurance coverage, had he remained employed, from the date of Executive’s
termination of employment until the third anniversary of Executive’s termination
of employment, calculated on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year in which Executive’s
termination occurred. For purposes of this Section, present value shall be
calculated on the basis of the discount rate set forth in the Bank’s qualified
retirement plan for the determination of lump sum payments.

If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(f).
     (g) Other Terms Relating to Certain Terminations of Employment;
Reimbursements; Section 409A Exemptions; Delayed Payments Under Section 409A.

  (i)   Whether a termination is deemed to be at or within two years after a
Change in Control for purposes of Sections 7(c), (d), (e), or (f) is determined
at the date of termination, regardless of whether the Change in Control had
occurred at the time a notice of termination was given. In the event Executive’s
employment terminates for any reason set forth in Section 7(b) through (f),
Executive will be entitled to the benefit of any terms of plans or

20



--------------------------------------------------------------------------------



 



      agreements applicable to Executive which are more favorable than those
specified in this Section 7 (except in the case of annual incentives in lieu of
which amounts are paid hereunder).     (ii)   Amounts payable under this
Section 7 following Executive’s termination of employment, other than those
expressly payable on a deferred basis, will be paid in the payroll period next
following the payroll period in which termination of employment occurs except as
otherwise provided in this Section 7.     (iii)   Any reimbursements made or
in-kind benefits provided under this Agreement shall be subject to the following
conditions:

     (A) the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year of Executive shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year of Executive;
     (B) the reimbursement of any expense shall be made each calendar quarter
not later than the last day of Executive’s taxable year following Executive’s
taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date);
     (C) the right to reimbursement of an expense or payment of an in-kind
benefit shall not be subject to liquidation or exchange for another benefit.
In addition, with respect to any reimbursement made under Section 6(b)(v) for
expenses for medical coverage purchased by Executive’s spouse, any such
reimbursement made during the period of time Executive’s spouse or dependents
would be entitled to continuation coverage under the Bank’s Health Plan pursuant
to COBRA if Executive’s spouse or dependents had elected such coverage and paid
the applicable premiums shall be exempt from Section 409A of the Code and the
six-month delay in payment described hereinbelow pursuant to
Section 1.409A-1(b)(9)(v)(B) of the Regulations.

  (iv)   Executive’s right to reimbursements under this Agreement shall be
treated as a right to a series of separate payments under
Section 1.409A-2(b)(2)(iii) of the Regulations.     (v)   Any tax gross-up
payments made under this Agreement, within the meaning provided by
Section 1.409A-3(i)(1)(v) of the Regulations, shall be made by the end of
Executive’s taxable year next following Executive’s taxable year in which he
remits

21



--------------------------------------------------------------------------------



 



      the related taxes (unless this Agreement specifically provides for payment
by an earlier date).     (vi)   It is intended that payments made under this
Agreement due to Executive’s termination of employment which are paid on or
before the 15th day of the third month following the end of Executive’s taxable
year in which his termination of employment occurs shall be exempt from
compliance with Section 409A of the Code pursuant to the exemption for
short-term deferrals set forth in Section 1.409A-1(b)(4) of the Regulations (the
“Exempt Short-Term Deferral Payments”); and that payments under this Agreement,
other than Exempt Short-Term Deferral Payments, that are made on or before the
last day of the second taxable year following the taxable year in which
Executive terminates employment in an aggregate amount not exceeding two times
the lesser of: (A) the sum of Executive’s annualized compensation based on his
annual rate of pay for the taxable year preceding the taxable year in which he
terminates employment (adjusted for any increase during that year that was
expected to continue indefinitely if he had not terminated employment); or
(B) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive
terminates employment shall be exempt from compliance with Section 409A of the
Code pursuant to the exception for payments under a separation pay plan as set
forth in Section 1.409A-1(b)(9)(iii) of the Treasury Regulations.     (vii)  
Anything in this Agreement to the contrary notwithstanding, payments to be made
under this Agreement upon termination of Executive’s employment which are
subject to Section 409A of the Code shall be delayed for six months following
such termination of employment if Executive is a Specified Employee as defined
in Section 8(g) on the date of his termination of employment. Any payment or
reimbursement due within such six-month period shall be delayed to the end of
such six-month period. The Bank will adjust the payment or reimbursement to
reflect the deferred payment date by multiplying the payment or reimbursement by
the product of the six-month CMT Treasury Bill annualized yield rate as
published by the U.S. Treasury for the date on which such payment or
reimbursement would have been made but for the delay multiplied by a fraction,
the numerator of which is the number of days by which such payment or
reimbursement was delayed and the denominator of which is 365. In the event of a
reimbursement that is required by other terms of this Agreement to be made on an
after-tax basis and which is subject to the six-month delay provided herein, the
reimbursement as adjusted in accordance with this Section 7(g)

22



--------------------------------------------------------------------------------



 



      to reflect the deferred payment date shall be paid to Executive on an
after-tax and fully grossed-up basis so that Executive is held economically
harmless. The Bank will pay the adjusted payment or reimbursement at the
beginning of the seventh month following Executive’s termination of employment.
Notwithstanding the foregoing, if calculation of the amounts payable by any
payment date specified in this Section 7(g) is not administratively practicable
due to events beyond the control of Executive (or Executive’s beneficiary or
estate) and for reasons that are commercially reasonable, payment will be made
as soon as administratively practicable in compliance with Section 409A of the
Code and the Regulations thereunder. In the event of Executive’s death during
such six-month period, payment will be made in the payroll period next following
the payroll period in which Executive’s death occurs.

8. Definitions Relating to Termination Events.
     (a) “Cause.” For purposes of this Agreement, “Cause” shall mean:

  (i)   Executive’s willful and continued failure to substantially perform his
duties hereunder (other than any such failure resulting from incapacity due to
physical or mental illness or Disability or any failure after the issuance of a
notice of termination by Executive for Good Reason) which failure is
demonstrably and materially damaging to the financial condition or reputation of
the Company, the Bank and/or their affiliates, and which failure continues more
than 48 hours after a written demand for substantial performance is delivered to
Executive by the Board, which demand specifically identifies the manner in which
the Board believes that Executive has not substantially performed his duties
hereunder and the demonstrable and material damage caused thereby; or     (ii)  
the willful engaging by Executive in conduct which is demonstrably and
materially injurious to the Company, the Bank or their affiliates, monetarily or
otherwise.

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Bank and the Company. Notwithstanding the foregoing, Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to Executive a copy of the resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the Board
at a meeting of the Board (after reasonable notice to Executive and an
opportunity for Executive, together with Executive’s counsel, to be heard before
the Board) finding that, in the good faith opinion of the Board, Executive was
guilty of conduct set forth above in this definition and specifying the
particulars thereof in detail.
     (b) “Change in Control.” For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if, during the term of this Agreement:

23



--------------------------------------------------------------------------------



 



  (i)   the Company, or the mutual holding company parent of the Company,
whether it remains a mutual holding company or converts to the stock form of
organization (the “Mutual Holding Company”), merges into or consolidates with
another corporation, or merges another corporation into the Company or the
Mutual Holding Company, and as a result, with respect to the Company, less than
a majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by “Persons” as such term is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) who were stockholders of the Company immediately
before the merger or consolidation or, with respect to the Mutual Holding
Company, less than a majority of the directors of the resulting corporation
immediately after the merger or consolidation were directors of the Mutual
Holding Company immediately before the merger or consolidation;     (ii)  
following a conversion of the Mutual Holding Company to the stock form of
organization, any Person (other than any trustee or other fiduciary holding
securities under an employee benefit plan of the Bank or the Company), becomes
the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the resulting corporation representing
25% or more of the combined voting power of the resulting corporation’s
then-outstanding securities;     (iii)   during any period of twenty-four months
(not including any period prior to the Effective Date of this Agreement),
individuals who at the beginning of such period constitute the board of
directors of the Company, and any new director (other than (A) a director
nominated by a Person who has entered into an agreement with the Company to
effect a transaction described in Sections (8)(b)(i), (ii) or (iv) hereof, (B) a
director nominated by any Person (including the Company) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control or (C) a director nominated by any Person who is the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s
securities) whose election by the board of directors of the Company or
nomination for election by the Company’s stockholders was approved in advance by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;     (iv)   the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets; or

24



--------------------------------------------------------------------------------



 



  (v)   the board of directors of the Company adopts a resolution to the effect
that, for purposes of this Agreement, a Change in Control has occurred.

     (c) “Compensation Accrued at Termination.” For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

  (i)   The unpaid portion of annual base salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of Executive’s termination of
employment, pro rated through such date of termination, payable in a lump sum at
the time specified in Section 6(d) or 7(g) as the case may be;     (ii)   All
vested, nonforfeitable amounts owing or accrued at the date of Executive’s
termination of employment under any compensation and benefit plans, programs,
and arrangements set forth or referred to in Sections 4(b) and 5(a) and 5(b)
hereof (including any earned and vested annual incentive compensation and
long-term incentive award) in which Executive theretofore participated, payable
in accordance with the terms and conditions of the plans, programs, and
arrangements (and agreements and documents thereunder) pursuant to which such
compensation and benefits were granted or accrued; and     (iii)   Reasonable
business expenses and disbursements incurred by Executive prior to Executive’s
termination of employment, to be reimbursed to Executive, as authorized under
Section 5(f), in accordance the Company’s reimbursement policies as in effect at
the date of such termination, and payable in a lump sum in accordance with
Section 7(g).

     (d) “Disability.” For purposes of this Agreement, “Disability” shall have
the meaning ascribed to it by Section 409A of the Code and the Regulations.
     (e) “Good Reason.” For purposes of this Agreement, “Good Reason” shall
mean, without Executive’s express written consent, the occurrence of any of the
following circumstances provided that Executive shall have given notice of such
circumstance(s) to the Bank within a period not to exceed 90 days of the initial
existence of such circumstance(s) and the Bank shall not have remedied such
circumstance(s) within 30 days after receipt of such notice:

  (i)   the assignment to Executive of duties materially inconsistent with
Executive’s position and status as Senior Vice President, or an alteration,
materially adverse to Executive, in Executive’s position and status as Senior
Vice President or in the nature of Executive’s duties, responsibilities, and
authorities or conditions of Executive’s employment from those relating to
Executive position and status as Senior Vice President (excluding changes in
assignments permitted under Section 3); except the foregoing shall not
constitute Good Reason if occurring in connection with the termination of
Executive’s employment for Cause, Disability, Retirement, as a result of
Executive’s death, or as a result of action by or with the consent of Executive;

25



--------------------------------------------------------------------------------



 



  (ii)   (A) a material reduction by the Bank in Executive’s Base Salary,
(B) the setting of Executive’s annual target incentive opportunity or payment of
earned annual incentive not in material conformity with Section 4 hereof, (C) a
change in compensation or benefits not in material conformity with Section 5, or
(D) a material reduction, after a Change in Control, in perquisites from the
level of such perquisites as in effect immediately prior to the Change in
Control or as the same may have been increased from time to time after the
Change in Control, except for across-the-board perquisite reductions similarly
affecting all senior executives of the Bank and all senior executives of any
Person in control of the Company;     (iii)   the relocation of the principal
place of Executive’s employment to a site that is outside of a fifty mile radius
of his principal place of employment prior to such relocation; for this purpose,
required travel on the Bank’s business will not constitute a relocation so long
as the extent of such travel is substantially consistent with Executive’s
customary business travel obligations in periods prior to the Effective Date;  
  (iv)   the failure by the Bank to pay to Executive any material portion of
Executive’s compensation or to pay to Executive any material portion of an
installment of deferred compensation under any deferred compensation program of
the Bank within a reasonable time after the date such compensation is due;    
(v)   the failure by the Bank to continue in effect any material compensation or
benefit plan in which Executive participated immediately prior to a Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Bank to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of compensation or benefits provided and the level of Executive’s
participation relative to other participants, as existed at the time of the
Change in Control;     (vi)   the failure of the Bank to obtain a satisfactory
agreement from any successor to the Bank, the Company or the Mutual Holding
Company to fully assume the Bank’s and the Company’s obligations and to perform
under this Agreement, as contemplated in Section 12(b) hereof, in a form
reasonably acceptable to Executive;     (vii)   any election by the Bank not to
extend the Term of this Agreement at the next possible extension date under
Section 2 hereof, unless Executive will have attained Social Security retirement
age at or before such extension date; or     (viii)   any other failure by the
Bank or the Company to perform any material obligation under, or breach by the
Bank or the Company of any material provision of, this Agreement;

provided, however, that a forfeiture under Section 10(f), (g), or (h) shall not
constitute “Good Reason.”

26



--------------------------------------------------------------------------------



 



     (f) “Potential Change in Control.” For purposes of this Agreement, a
“Potential Change in Control” shall be deemed to have occurred if, during the
term of this Agreement:

  (i)   the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;     (ii)   any Person
(including the Company) publicly announces an intention to take or to consider
taking actions which if consummated would constitute a Change in Control; or    
(iii)   the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

     (g) “Specified Employee” For purposes of this Agreement, a “Specified
Employee” shall mean an employee of the Bank, at a time when any stock of the
Bank is publicly traded on an established securities market or otherwise, who
satisfies the requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section
416(i)(5) of the Code at any time during a calendar year, in which case such
employee shall be considered a Specified Employee for the twelve-month period
beginning on the first day of the fourth month immediately following the end of
such calendar year. In the event of any corporate spinoff or merger, the
determination of which employees meet the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code for any calendar year shall be determined in accordance with
Regulations Section 1.409A-1(i)(6).
9. Rabbi Trust Obligation Upon Potential Change in Control; Excise Tax-Related
Provisions.
     (a) Rabbi Trust Funded Upon Potential Change in Control. In the event of a
Potential Change in Control or Change in Control, the Bank or the Company shall,
not later than 15 days thereafter, have established one or more rabbi trusts and
shall deposit therein cash in an amount determined by the actuary for the Bank’s
qualified Retirement Plan on the basis of the interest rate and mortality
assumptions set forth in said qualified Retirement Plan, which is sufficient to
provide for full payment of all potential obligations of the Bank and the
Company that would arise assuming consummation of a Change in Control, or has
arisen in the case of an actual Change in Control, and a subsequent termination
of Executive’s employment under Section 7(e) or (f). Such rabbi trust(s) shall
be irrevocable and shall provide that neither the Bank nor the Company may,
directly or indirectly, use or recover any assets of the trust(s) until such
time as all obligations which potentially could arise hereunder have been
settled and paid in full, subject only to the claims of creditors of the Bank
and the Company in the event of insolvency or bankruptcy of the Bank or the
Company; provided, however, that if no Change in Control has occurred within two
years after such Potential Change in Control, such rabbi trust(s) shall at the
end of such two-year period become revocable and may thereafter be revoked by
the Bank.
     (b) Gross-up If Excise Tax Would Apply. In the event Executive becomes
entitled to any amounts or benefits payable in connection with a Change in
Control or other change in ownership or control (whether or not such amounts are
payable pursuant to this Agreement) (the “Change in Control Payments”), if any
of such Change in Control Payments

27



--------------------------------------------------------------------------------



 



are subject to the tax (the “Excise Tax”) imposed by Section 4999 of the Code
(or any similar federal, state or local tax that may hereafter be imposed), the
Bank shall pay to Executive at the time specified in Section 9(b)(iii) hereof an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive, after deduction of any Excise Tax on the Total Payments (as
hereinafter defined) and any federal, state and local income tax and Excise Tax
upon the payments provided for by Section 9(b), shall be equal to the Total
Payments.
(i)  For purposes of determining whether any of the Change in Control Payments
will be subject to the Excise Tax and the amount of such Excise Tax:
(A) any payments or benefits received or to be received by Executive in
connection with a Change in Control or other change in ownership or control or
Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Bank, any Person
whose actions result in a Change in Control or any Person affiliated with the
Bank or such Person) (which, together with the Change in Control Payments,
constitute the “Total Payments”) shall be treated as “parachute payments” within
the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless in the opinion of nationally-recognized tax
counsel selected by Executive such other payments or benefits (in whole or in
part) do not constitute parachute payments, or such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Section 280G(b)(4) of the Code in excess of the
base amount within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax;
(B) the amount of the Total Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (x) the total amount of the Total
Payments and (y) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 9(b)(i)(A) hereof); and
(C)  the value of any non-cash benefits or any deferred payments or benefit
shall be determined by a nationally-recognized accounting firm selected by
Executive in accordance with the principles of Sections 280G(d)(3) and (4) of
the Code.
(ii)    For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of Executive’s residence in the
calendar year in which the Gross-Up Payment is to be made, net of the maximum
reduction in federal income taxes which could actually be obtained from
deduction of such state and local taxes by Executive. In the event that the
Excise Tax is

28



--------------------------------------------------------------------------------



 



subsequently determined to be less than the amount taken into account and paid
to Executive hereunder, Executive shall file for a refund of such excess Excise
Tax. Executive shall repay to the Bank the excess Excise Tax amount actually
refunded to Executive by the Internal Revenue Service within ten business days
after the later of (A) the date that the Internal Revenue Service makes a final
determination (within the meaning of Section 1313 of the Code) that an
overpayment of such Excise Tax was made (and including a final determination of
the amount thereof) and (B) the actual receipt of the refund check from the
Internal Revenue Service for the amount of such overpayment of Excise Tax by
Executive; provided, however, if no refund shall be due to Executive because
such overpayment of the Excise Tax has been applied to satisfy Executive’s other
tax liabilities, Executive shall notify the Bank of such application of the
overpayment to Executive’s other tax liabilities and shall pay to the Bank
within ten business days after such application of the overpayment to
Executive’s other tax liabilities the amount of the Excise Tax that would
otherwise have been refunded. In the event that the Excise Tax is determined to
exceed the amount taken into account and paid hereunder, the Bank shall make an
additional Gross-Up Payment in respect of such excess within ten business days
after the time that the amount of such excess is determined but in no event
later than 30 days after the Change in Control. In no event shall any Gross-Up
Payment be made under this Section 9(b) later than the last day of Executive’s
taxable year next following Executive’s taxable year in which Executive remits
the Excise Tax. Anything in this Section 9(b) to the contrary notwithstanding,
any Gross-Up Payment to be made hereunder shall be subject to such delay in
payment as may apply under Section 7(g) of this Agreement (including but not
limited to Section 7(g)(vi)) in the event that such payment is made in
connection with Executive’s termination of employment and is subject to
Section 409A of the Code.
(iii) The Gross-Up Payment provided for in this Section 9(b) shall be made at
the same time as any payments giving rise to an Excise Tax are made; provided,
however, that if the amount of such Gross-Up Payment cannot be finally
determined at the same time as the payments giving rise to an Excise Tax are
made, the Bank shall pay to Executive at the time the payments giving rise to an
Excise Tax are made an estimate, as determined in good faith by the Bank
pursuant to Section 9(b)(iv) hereof, of the amount of such Gross-Up Payment and
shall pay the remainder of such Gross-Up Payment at the time provided in
Section 9(b)(ii) above. Executive’s right to payments under this Section 9(b)
shall be treated as a right to a series of separate payments under
Section 1.409A-2(b)(2)(iii) of the Regulations.

(iv) All determinations under this Section 9(b) shall be made by the Bank at its
expense using a nationally recognized public accounting firm selected by
Executive, and such determination shall be binding upon Executive and the Bank.
10. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement; Certain Forfeitures.

29



--------------------------------------------------------------------------------



 



     (a) Non-Competition. In consideration for the compensation and benefits
provided under this Agreement, including without limitation, the compensation
and benefits provided under Sections 7(e) and (f), without the consent in
writing of the Board, Executive will not, at any time during the Term and for a
period of two years following termination of Executive’s employment for any
reason, acting alone or in conjunction with others, directly or indirectly
(i) engage (either as owner, investor, partner, stockholder, employer, employee,
consultant, advisor, or director) in any business of any savings bank, savings
and loan association, savings and loan holding company, bank, bank holding
company, or other institution engaged in the business of accepting deposits or
making loans, or any direct or indirect subsidiary or affiliate of any such
entity, that conducts business in any county in which the Company or the Bank
maintains an office as of Executive’s date of termination or had plans to open
an office within six months after Executive’s date of termination; (ii) induce
any customers of the Bank or any of its affiliates with whom Executive has had
contacts or relationships, directly or indirectly, during and within the scope
of his employment with the Bank, to curtail or cancel their business with the
Bank or any such affiliate; (iii) induce, or attempt to influence, any employee
of the Bank or any of its affiliates to terminate employment; or (iv) solicit,
hire or retain as an employee or independent contractor, or assist any third
party in the solicitation, hire, or retention as an employee or independent
contractor, any person who during the previous twelve months was an employee of
the Bank or any affiliate; provided, however, that the limitation contained in
clause (i) above shall not apply if Executive’s employment is terminated as a
result of a termination by the Company without Cause within two years following
a Change in Control or is terminated by Executive for Good Reason within two
years following a Change in Control or is terminated by Executive other than for
Good Reason as provided in Section 7(b) and, provided further, that activities
engaged in by or on behalf of the Bank are not restricted by this covenant. The
provisions of subparagraphs (i), (ii), (iii), and (iv) above are separate and
distinct commitments independent of each of the other subparagraphs. It is
agreed that the ownership of not more than one percent of the equity securities
of any company having securities listed on an exchange or regularly traded in
the over-the-counter market shall not, of itself, be deemed inconsistent with
clause (i) of this Section 10(a).
     (b) Non-Disclosure; Ownership of Work. Executive shall not, at any time
during the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Bank or the Company, any
proprietary information, secrets, organizational or employee information, or
other confidential information belonging or relating to the Bank or the Company
and its affiliates and customers so long as such information has not otherwise
been disclosed or is not otherwise in the public domain, except as required by
law or pursuant to legal process. In addition, upon termination of employment
for any reason, Executive will return to the Company or its affiliates all
documents and other media containing information belonging or relating to the
Bank and the Company or its affiliates.
     (c) Cooperation With Regard to Litigation. Executive agrees to cooperate
with the Bank and the Company, during the Term and thereafter (including
following Executive’s termination of employment for any reason), by making
himself available to testify on behalf of the Bank or the Company or any
subsidiary or affiliate of the Bank or the Company, in any action,

30



--------------------------------------------------------------------------------



 



suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to assist the Bank and the Company, or any subsidiary or affiliate of the
Company, in any such action, suit, or proceeding, by providing information and
meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Bank or the Company, or any subsidiary or
affiliate of the Company, as requested. The Bank agrees to reimburse Executive,
on an after tax basis each calendar quarter, for all expenses actually incurred
in connection with his provision of testimony or assistance in accordance with
the provisions of Section 7(g) of this Agreement but not later than the last day
of the year in which the expense was incurred.
     (d) Non-Disparagement. Executive shall not, at any time during the Term and
thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the Bank or the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations. Notwithstanding the foregoing,
nothing in this Agreement shall preclude Executive from making truthful
statements that are required by applicable law, regulation or legal process.
     (e) Release of Employment Claims. Executive agrees, as a condition to
receipt of any termination payments and benefits provided for in Sections 6 and
7 herein (other than Compensation Accrued at Termination), that he will execute
a general release agreement, in substantially the form set forth in Attachment A
to this Agreement, releasing any and all claims arising out of Executive’s
employment other than enforcement of this Agreement and rights to
indemnification under any agreement, law, Bank or Company organizational
document or policy, or otherwise. The Bank will provide Executive with a copy of
such release simultaneously with or as soon as administratively practicable
following the delivery of the notice of termination provided in Sections 6 and 7
of this Agreement, but not later than 21 days before (45 days before if
Executive’s termination is part of an exit incentive or other employment
termination program offered to a group or class of employees) Executive’s
termination of employment. Executive shall deliver the executed release to the
Bank eight days before the date provided in Section 7(g) of this Agreement for
the payment of the termination payments and benefits payable under Sections 6
and 7 of this Agreement.
     (f) Forfeiture of Outstanding Options. The provisions of Sections 6 and 7
notwithstanding, if Executive willfully and materially fails to substantially
comply with any restrictive covenant under this Section 10 or willfully and
materially fails to substantially comply with any material obligation under this
Agreement, all options to purchase common stock granted by the Company and then
held by Executive or a transferee of Executive shall be immediately forfeited
and thereupon such options shall be cancelled. Notwithstanding the foregoing,
Executive shall not forfeit any option unless and until there shall have been
delivered to him, within six months after the Board (i) had knowledge of conduct
or an event allegedly constituting grounds for such forfeiture and (ii) had
reason to believe that such conduct or event could be grounds for such
forfeiture, a copy of a resolution duly adopted by a majority affirmative vote
of the membership of the Board (excluding Executive) at a meeting of the Board
called and held for such purpose (after giving Executive reasonable notice
specifying the nature of the grounds for such forfeiture and not less than
30 days to correct the acts or omissions complained of, if correctable, and
affording Executive the opportunity, together with his counsel, to be heard
before the Board) finding that, in the good faith opinion of the Board,
Executive has engaged and continues to engage in conduct set forth in this
Section 10(f) which constitutes grounds for forfeiture of Executive’s options;
provided, however, that if any option is exercised

31



--------------------------------------------------------------------------------



 



after delivery of such notice and the Board subsequently makes the determination
described in this sentence, Executive shall be required to pay to the Company an
amount equal to the difference between the aggregate value of the shares
acquired upon such exercise at the date of the Board determination and the
aggregate exercise price paid by Executive. Any such forfeiture shall apply to
such options notwithstanding any term or provision of any option agreement. In
addition, options granted to Executive on or after the Effective Date, and gains
resulting from the exercise of such options, shall be subject to forfeiture in
accordance with the Company’s standard policies relating to such forfeitures and
clawbacks, as such policies are in effect at the time of grant of such options.
     (g) Forfeiture of Certain Bonuses and Profits. If the Company is required
to prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, and if Executive, knowingly or through gross
negligence, caused or failed to prevent such misconduct, Executive shall
reimburse the Bank for (i) any bonus or other incentive based or equity-based
compensation received by Executive during the 12-month period following the
first public issuance or filing with the Securities and Exchange Commission
(whichever first occurs) of the financial document embodying such financial
reporting requirement; and (ii) any profits realized from the sale of securities
of the Company during that 12-month period.
     (h) Forfeiture Due to Regulatory Restrictions. Anything in this Agreement
or the SERP to the contrary notwithstanding, (i) any payments made pursuant to
this Agreement or the SERP shall be subject to and conditioned upon compliance
with 12 U.S.C. §1828(k) and any regulations promulgated thereunder; and
(ii) payments contemplated to be made by the Bank pursuant to this Agreement or
the SERP shall not be immediately payable to the extent such payments are barred
or prohibited by an action or order issued by the Connecticut Banking
Commissioner or the Federal Deposit Insurance Corporation.
     (i) Survival. The provisions of this Section 10 shall survive the
termination of the Term and any termination or expiration of this Agreement.
11. Governing Law; Disputes.
     (a) Governing Law. This Agreement and the rights and obligations of the
Company, the Bank and Executive are governed by and are to be construed,
administered, and enforced in accordance with the laws of the State of
Connecticut, without regard to conflicts of law principles. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
therefrom. The invalidity of any such portion shall not affect the force,
effect, and validity of the remaining portion thereof. If any court determines
that any provision of Section 10 of this Agreement is unenforceable because of
the duration or geographic scope of such provision, it is the parties’ intent
that such court shall have the power to modify the duration or geographic scope
of such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced. Anything in this Agreement to the contrary notwithstanding, the terms
of this Agreement shall be interpreted and applied in a manner consistent with
the requirements of Section 409A of the Code and the Regulations so as not to
subject Executive to the payment of

32



--------------------------------------------------------------------------------



 



any tax penalty or interest which may be imposed by Section 409A of the Code and
the Bank shall have no right to accelerate or make any payment under this
Agreement except to the extent such action would not subject Executive to the
payment of any tax penalty or interest under Section 409A of the Code. If all or
a portion of the benefits and payments provided under this Agreement constitute
taxable income to Executive for any taxable year that is prior to the taxable
year in which such payments and/or benefits are to be paid to Executive as a
result of the Agreement’s failure to comply with the requirements of
Section 409A of the Code and the Regulations, the applicable payment or benefit
shall be paid immediately to Executive to the extent such payment or benefit is
required to be included in income. If Executive becomes subject to any tax
penalty or interest under Section 409A of the Code by reason of this Agreement,
the Bank shall reimburse Executive on a fully grossed-up and after-tax basis for
any such tax penalty or interest (so that Executive is held economically
harmless) ten business days prior to the date such tax penalty or interest is
due and payable by Executive to the government.
     (b) Reimbursement of Expenses in Enforcing Rights. Upon submission of
invoices, the Bank shall promptly pay or reimburse all reasonable costs and
expenses (including fees and disbursements of counsel and pension experts)
incurred by Executive or Executive’s surviving spouse in seeking to interpret
this Agreement or enforce rights pursuant to this Agreement or in any proceeding
in connection therewith brought by Executive or Executive’s surviving spouse,
whether or not Executive or Executive’s surviving spouse is ultimately
successful in enforcing such rights or in such proceeding; provided, however,
that no reimbursement shall be owed with respect to expenses relating to any
unsuccessful assertion of rights or proceeding if and to the extent that such
assertion or proceeding was initiated or maintained in bad faith or was
frivolous, as determined in accordance with Section 11(c) or a court having
jurisdiction over the matter. Any such payment or reimbursement shall be made on
an after-tax basis each calendar quarter for all costs and expenses actually
incurred as provided in this Section 11(b) and in accordance with the provisions
of Section 7(g) of this Agreement, but not later than the last day of the year
in which the expense was incurred.
     (c) Dispute Resolution.
(i) Negotiation. The Bank and the Company (collectively, the “Employer”) and
Executive shall attempt in good faith to resolve any dispute arising out of or
relating to this Agreement promptly by negotiation between the Chief Executive
Officer of the Bank and Executive. Any party may give the other party written
notice of any dispute in accordance with the notice procedures set forth in
Section 12(d). Within 15 days after delivery of the notice, the receiving party
shall submit to the other, in accordance with the notice procedures set forth in
Section 12(d), a written response. The notice and response shall include a
statement of that party’s position and summary of arguments supporting that
position. Within 30 days after delivery of the initial notice, the parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the dispute. All negotiations
pursuant to this clause (i) are confidential and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence.

33



--------------------------------------------------------------------------------



 



(ii) Mediation. If the dispute has not been resolved by negotiation as provided
herein within 45 days after delivery of the initial notice of negotiation, or if
the parties failed to meet within 30 days after delivery, the parties shall
endeavor to settle the dispute by mediation under the CPR Mediation Procedure
then currently in effect; provided, however, that if one party fails to
participate in the negotiation as provided herein, the other party can initiate
mediation prior to the expiration of the 45 days. Unless otherwise agreed, the
parties will select a mediator from the CPR Panels of Distinguished Neutrals.
(iii) Arbitration. Any dispute arising under or in connection with this
Agreement which has not been resolved by mediation as provided herein within
45 days after initiation of the mediation procedure, shall be finally resolved
by arbitration in accordance with the CPR Rules for Non-Administered Arbitration
then currently in effect, by three independent and impartial arbitrators, of
whom each party shall designate one; provided, however, that if one party fails
to participate in either the negotiation or mediation as agreed herein, the
other party can commence arbitration prior to the expiration of the time periods
set forth above. The arbitration shall be governed by the Federal Arbitration
Act, 9 U.S.C. §§1-16, and judgment upon the award rendered by the arbitrators
may be entered by any court having jurisdiction thereof. The place of
arbitration shall be Hartford, Connecticut. For purposes of entering any
judgment upon an award rendered by the arbitrators, the Company, the Bank and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the District of Connecticut,
(ii) any of the courts of the State of Connecticut, or (iii) any other court
having jurisdiction. The Company, the Bank and Executive hereby agree that a
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to Section 11(b) of this Agreement, the Bank shall bear all costs and
expenses arising in connection with any arbitration proceeding pursuant to this
Section 11(c) in accordance with the provisions of Section 7(g) of this
Agreement, but not later than the last day of the year in which the expense was
incurred. Notwithstanding any provision in this Section 11(c), Executive shall
be entitled to seek specific performance of Executive’s right to be paid during
the pendency of any dispute or controversy arising under or in connection with
this Agreement.
     (d) Interest on Unpaid Amounts. Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to this Section 11 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Bank, except as otherwise
provided in Sections 5(g), 6(d) and 7(g) of this Agreement (concerning interest
payable with respect to certain delayed payments that are subject to
Section 409A of the Code).

34



--------------------------------------------------------------------------------



 



12. Miscellaneous.
     (a) Integration. This Agreement cancels and supersedes any and all prior
employment agreements and understandings between the parties hereto with respect
to the employment of Executive by the Bank, any parent or predecessor company,
and the Company’s subsidiaries during the Term, except for contracts relating to
compensation under executive compensation and employee benefit plans of the
Bank. This Agreement constitutes the entire agreement among the parties with
respect to the matters herein provided, and no modification or waiver of any
provision hereof shall be effective unless in writing and signed by the parties
hereto. Executive shall not be entitled to any payment or benefit under this
Agreement which duplicates a payment or benefit received or receivable by
Executive under any prior agreements and understandings or under any benefit or
compensation plan of the Bank which are in effect.
     (b) Successors; Transferability. The Bank and the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
or the Company to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Bank and the Company would be
required to perform it if no such succession had taken place.
     As used in this Agreement, “Bank “and “Company” shall mean the Bank and the
Company respectively as hereinbefore defined and any successor to its or their
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise and, in the case of an acquisition
of the Bank or the Company in which the corporate existence of the Bank or the
Company, as the case may be, continues, the ultimate parent company following
such acquisition. Subject to the foregoing, the Bank and the Company may
transfer and assign this Agreement and the Bank’s and the Company’s rights and
obligations hereunder. Neither this Agreement nor the rights or obligations
hereunder of the parties hereto shall be transferable or assignable by
Executive, except in accordance with the laws of descent and distribution or as
specified in Section 12(c).
     (c) Beneficiaries. Executive shall be entitled to designate (and change, to
the extent permitted under applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits provided hereunder following Executive’s
death.
     (d) Notices. Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:
If to the Bank or the Company:
ROCKVILLE BANK
1645 Ellington Road
South Windsor, CT 06074
Att: Chief Executive Officer

35



--------------------------------------------------------------------------------



 



If to Executive:
Christopher Buchholz
49 Coach Road
Glastonbury, CT 06033
     If the parties by mutual agreement supply each other with telecopier
numbers for the purposes of providing notice by facsimile, such notice shall
also be proper notice under this Agreement. In the case of Federal Express or
other similar overnight service, such notice or advice shall be effective when
sent, and, in the cases of certified or registered mail, shall be effective two
days after deposit into the mails by delivery to the U.S. Post Office.
     (e) Reformation. The invalidity of any portion of this Agreement shall not
be deemed to render the remainder of this Agreement invalid.
     (f) Headings. The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.
     (g) No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.
     (h) No Obligation To Mitigate. Executive shall not be required to seek
other employment or otherwise to mitigate Executive’s damages upon any
termination of employment, and any compensation or benefits received from any
other employment of Executive shall not mitigate or reduce the obligations of
the Bank and the Company or the rights of Executive hereunder.
     (i) Offsets; Withholding. The amounts required to be paid by the Bank to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Bank by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 6 and 7, or otherwise
by the Bank, will be subject to withholding to satisfy required withholding
taxes and other required deductions.
     (j) Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Bank
and the Company and their successors and assigns.
     (k) Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

36



--------------------------------------------------------------------------------



 



13. Indemnification.
     All rights to indemnification by the Bank or the Company now existing in
favor of Executive as provided in the Bank’s and the Company’s Certificate of
Incorporation or By-laws or pursuant to other agreements in effect on or
immediately prior to the Effective Date shall continue in full force and effect
from the Effective Date (including all periods after the expiration of the
Term), and the Bank and the Company shall also advance expenses for which
indemnification may be ultimately claimed as such expenses are incurred to the
fullest extent permitted under applicable law and in accordance with
Section 7(g); provided, however, that any determination required to be made with
respect to whether Executive’s conduct complies with the standards required to
be met as a condition of indemnification or advancement of expenses under
applicable law and the Bank’s or the Company’s Certificate of Incorporation,
By-laws, or other agreement shall be made by independent counsel mutually
acceptable to Executive and the Company (except to the extent otherwise required
by law). After the date hereof, the Bank and the Company shall not amend its
Certificate of Incorporation or By-laws or any agreement in any manner which
adversely affects the rights of Executive to indemnification thereunder. Any
provision contained herein notwithstanding, this Agreement shall not limit or
reduce any rights of Executive to indemnification pursuant to applicable law. In
addition, the Company will maintain directors’ and officers’ liability insurance
in effect and covering acts and omissions of Executive during the Term and for a
period of six years thereafter on terms substantially no less favorable than
those in effect on the date of execution of this Agreement.
     IN WITNESS WHEREOF, Executive has hereunto set his hand and the Bank and
the Company have each caused this instrument to be duly executed this___day of
                    , 2008.

            ROCKVILLE BANK
      By:           Name:           Title:           ROCKVILLE FINANCIAL, INC.
      By:           Name:           Title:          
                                                            
Christopher Buchholz
                     

37



--------------------------------------------------------------------------------



 



         

ATTACHMENT A
RELEASE
     We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to Rockville Bank to change your mind and revoke your Release. Your Release
shall not become effective or enforceable until after that date.
In consideration for the benefits provided under your Employment Agreement with
Rockville Bank as amended and restated as of January 1, 2009 (the “Employment
Agreement”), and more specifically enumerated in Exhibit 1 hereto, by your
signature below, you, for yourself and on behalf of your heirs, executors,
agents, representatives, successors and assigns, hereby release and forever
discharge the Rockville Financial, Inc., its past and present parent
corporations, subsidiaries, divisions, subdivisions, affiliates and related
companies (collectively, the “Company”) and the Company’s past, present and
future agents, directors, officers, employees, representatives, successors and
assigns (hereinafter “those associated with the Company”) with respect to any
and all claims, demands, actions and liabilities, whether in law or equity,
which you may have against the Company or those associated with the Company of
whatever kind, including but not limited to those arising out of your employment
with the Company or the termination of that employment. You agree that this
release covers, but is not limited to, claims arising under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Connecticut Fair Employment Practices Act,
C.G.S. § 46a-51 et seq., and any other local, state or federal law, regulation
or order dealing with discrimination in employment on the basis of sex, race,
color, national origin, veteran status, marital status, religion, disability,
handicap, or age. You also agree that this release includes claims based on
wrongful termination of employment, breach of contract (express or implied),
tort, or claims otherwise related to your employment or termination of
employment with the Company and any claim for attorneys’ fees, expenses or costs
of litigation.
This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. Except to
enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.
Anything in this Release to the contrary notwithstanding, this Release does not
include a release of: (i) your rights under the Employment Agreement or your
right to enforce the Employment Agreement; (ii) any rights you may have to
indemnification under any agreement, law, Company organizational document or
policy, or otherwise; (iii) any rights you may have to benefits under the
Company’s benefit plans; or (iii) your right to enforce this Release.

38



--------------------------------------------------------------------------------



 



By signing this Release, you further agree as follows:
     i. You have read this Release carefully and fully understand its terms;
     ii. You have had at least twenty-one (21) days to consider the terms of the
Release;
     iii. You have seven (7) days from the date you sign this Release to revoke
it by written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;
     iv. You have been advised to seek legal counsel and have had an opportunity
to do so;
     v. You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and
     vi. Your agreement to the terms set forth above is voluntary.

                     
Name:
                   
 
 
 
               
Signature:
          Date:        
 
 
 
       
 
   
Received By:
          Date:        
 
 
 
       
 
   

39